DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/1/2021 and 3/29/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: control device in claim 10 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification defines the control device as a processor and memory device (paragraph 0071, lines 1-2). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Camm et al (US2005/0179354).

With regards to claim 18, Camm et al discloses an arc lamp system (arc lamp apparatus 1600, Fig. 16), comprising a plurality of electrodes (each arc lamps 1602,1604,1606 and 1608 of apparatus 1600 has a first and second electrode, paragraph 0029, lines 1-5) and one or more inlets to an arc tube configured to receive water from a water loop to be circulated through the arc lamp during operation (liquid inlets, Fig. 16), the one or one or more inlets configured to receive a gas (gas inlets, Fig. 16), wherein during operation of the arc lamp, the gas is converted into a plasma during an arc discharge between the plurality of electrodes (generate a high-energy electrical discharge pulse in the form of a plasma arc between the electrodes, paragraph 0006, lines 1-4) and wherein the water loop comprises a valve for injection of a reagent the arc lamp during operation to reduce a deposit of contaminants on the arc lamp (disposal valve 160 is able to inject recirculated nitrogen gas and filter is used to remove particulate contamination, paragraph 0230, lines 10-14).
With regards to claim 19, Camm et al discloses wherein the reagent is nitrogen gas (gas replenishment input port 192 supplies nitrogen, paragraph 0068, lines 1-2). 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Camm et al (‘354) as applied to claims 18 and 19 above, in further view of Camm et al (‘354).

With regards to claim 19, Camm et al (‘354) teaches a reagent used in the water loop(gas replenishment input port 192 supplies nitrogen, paragraph 0068, lines 1-2).Camm et al (‘354) does not disclose the reagent is an acid, however it would have been an obvious matter of design choice to use nitrogen as a reagant, since the applicant has not disclosed that the reagent as acid solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with nitrogen as a reagant.

Claim(s) 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Camm et al (US2011/0274417) in view of Camm et al (‘354).

With regards to claim 1, Camm et al (‘417) discloses a millisecond anneal system (Irradiance pulse heat-treating apparatus, Title), comprising a processing chamber for thermally treating a substrate using a millisecond anneal process (chamber 130, Fig. 1) and one or more arc lamps (flash lamps 182,183,185 and 187, Fig. 1). 
Camm et al (‘417) does not disclose each of the one or more arc lamps coupled to a water loop for circulating water through the arc lamp during operation the arc lamp; wherein the system comprises a nitrogen gas injection source configured to introduce nitrogen gas into water circulating through the arc lamp during operation of the arc lamp.
Camm et al (‘354) teaches each of the one or more arc lamps coupled to a water loop for circulating water through the arc lamp during operation the arc lamp (arc lamp 100 has a water loop comprising a liquid input port 190, liquid outlet port 184, wherein the envelope 104 circulates water to an exhaust chamber 110 and to main inlet port 188 back to a recirculation filter 144, Fig. 2); wherein the system comprises a nitrogen gas injection source configured to introduce nitrogen gas into water circulating through the arc lamp during operation of the arc lamp (gas replenishment input port 192 supplies nitrogen, paragraph 0068, lines 1-2).
It would have been obvious to one skilled in the art at the time the invention was made to modify the arc lamp of Camm et al (‘417) with the water and gas cooled arc lamp as taught by Camm et al (‘354) in order to provide efficient heating for a lamp heating system. 
With regards to claim 2, Camm et al (‘354) teaches wherein the nitrogen gas injection source is arranged in the water loop to introduce nitrogen into the water prior to the water entering the arc lamp (gas replenishment input port 192 is arranged prior to envelope 104, Fig. 2).
With regards to claim 3, Camm et al (‘354) teaches wherein the water loop comprises a jet pump configured to generate a pressure drop across the arc lamp (vortex generator 322 along with main pump is the fluid circulation system 140, paragraph 0203, lines 10-12).
With regards to claim 4, Camm et al (‘354) wherein the nitrogen gas injection source is configured to introduce nitrogen gas at a suction port of the jet pump (gas replenishment input port 192 introduces gas to the vortex generator 322 along with main pump is the fluid circulation system 140, paragraph 0203, lines 10-12). 
With regards to claim 5, Camm et al (‘354) teaches wherein the water loop further comprises an inlet for providing argon gas to the lamp (the gas replenishment input port 192 is in communication with a supply of inert gas, which in this embodiment is argon, paragraph 0153, lines 1-2).
With regards to claim 6, Camm et al (‘354) teaches wherein the arc lamp is configured to exhaust an argon gas/water mixture into the water loop (argon and water are exhausted through exhaust chamber 110, Fig. 2).
With regards to claim 7, Camm et al (‘354) teaches wherein the water loop comprises a separator configured to the Argon gas from water in the Argon gas/water mixture (separation and purification system 142 has a filter 144 which separates liquid and gas, Fig. 2).
With regards to claim 8, Camm et al (‘354) teaches wherein the water loop comprises one or more particle filters configured to remove particles sputtered into the water by a plasma arc (filter 144 is configured to filter the particulate contamination from the liquid, paragraph 0150, line 1).

Claim(s) 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Camm et al (‘417) and Camm et al (‘354) as applied to claims 1-8 above, and further in view of Olstein et al (US 5,607,644).

With regards to claim 9, Camm et al (‘417) and Camm et al (‘354) does not teach wherein the system further comprises a pH sensor configured to measure a pH-value of water in the water loop.
Olstein et al teaches wherein the system further comprises a pH sensor configured to measure a pH-value of water in the water loop (data obtained using an optical sensor provided for measuring the pH-value of a fluid, abstract, lines 1-2).
It would have been obvious to one skilled in the art at the time the invention was made to modify the water loop of Camm et al (‘417) and Camm et al (‘354) with the pH sensor as taught by Olstein et al in order to provide precise containment control in a water loop. 
With regards to claim 10, Camm et al (‘354) teaches wherein the system further comprises one or more control devices configured to control the injection of nitrogen gas into the water circulating through the arc lamp during operation of the arc lamp (controller 170 controls the separation and purification system 142 which is connected to gas replenishment input port 192, Fig. 2).
With regards to claim 11, Camm et al (‘354) teaches wherein the system further comprises one or more control devices configured to control the injection of nitrogen gas into the water circulating through the arc lamp during operation of the arc lamp (controller 170 controls the separation and purification system 142 which is connected to gas replenishment input port 192, Fig. 2) and when in combination with Olstein et al which teaches wherein the system further comprises a pH sensor configured to measure a pH-value of water in the water loop (data obtained using an optical sensor provided for measuring the pH-value of a fluid, abstract, lines 1-2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786. The examiner can normally be reached Monday - Friday, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J WARD/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761